                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:09-CR-140-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
GERARDO RODRIGUEZ,                             )
                                               )
                          Defendant.           )


        On December :2, 2019, Gerardo Rodriguez ("Rodriguez") moved for relief under the First

Step Act ("First Step Act"), Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 [D.E. 65]. As

explained below, the court denies Rodriguez's motion for reduction of sentence.

        On February 8, 2010, without a plea agreement, Rodriguez pleaded guilty to conspiracy to

distribute and possess with the intent to distribute five kilograms or more of cocaine and a quantity

ofmarijuana (count one), and possession with intent to distribute a quantity ofmarijuana and aiding

and abetting (count two). See [D.E. 23, 40]. On July 7, 2010, the court held Rodriguez's sentencing

hearing. See [D.E. 31, 35, 41]. At the hearing, the court adopted the facts set forth in the

Presentence Investigation Report (''PSR") and ruled on Rodriguez's objection. See Sentencing Tr.

[D.E. 41] 5-21; Fed. R. Crim. P. 32(i)(3)(A}-{B). The court calculated Rodriguez's total offense

level to be 33, his crimjna) history category to be II, and his advisory guideline range on count one

to be 151 to 188 months' imprisonment See Sentencing Tr. at 21. After thoroughly considering all

relevant factors under 18 U.S.C. § 3553(a), the court sentenced Rodriguez to 168 months'

imprisonment on count one and 60 months' imprisonment on count two to run concurrently. See

Mlat22-37; [D.E. 35]. Rodriguez appealed. On April 5, 2011, the United States Court ofAppeals



            Case 7:09-cr-00140-D Document 70 Filed 07/31/20 Page 1 of 4
for the Fourth Circuit affirmed this court's judgment See United States v. Rodriguez, 421 F. App'x

283 (4th Cir. 2011) (per curiam) (unpublished).

        On December 22, 2014, Rodriguez moved for a sentence reduction under 18 U.S.C.

§ 3582(c)(2), U.S.S.G. § 1Bl.10,andAmendment782. See [D.E. 55]. OnMay23,2018, the court

denied the motion for a sentence reduction [D.E. 61]. Rodriguez did not appeal.

        On August 3, 2010, Congress enacted the Fair Sentencing Act of 2010 ("Fair Sentencing

Act''),Pub. L. No.111-220, 124 Stat. 2371,2372 (codifiedasamendedat21 U.S.C. § 801,et~.

Section 2 of the Fair Sentencing Act reduced statutory penalties by increasing the drug quantities

necessary to trigger certain statutory minimums and maximums. For example, the amount of crack

cocaine necessary to trigger a 5 to 40 year sentence increased from 5 to 28 grams. Likewise, the

amount of crack cocaine necessary to trigger a 10 year to life sentence increased from 28 grams to

280 grams. See id,_, § 2, 124 Stat. at 2372.

       The First Step Act makes the Fair Sentencing Act's reductions in mandatory minimlllll

sentences apply retroactively to defendants who committed their "covered offense" of conviction

before August 3, 2010. See First Step Act§ 404(a), 132 Stat. at 5222. Section 404(a) defines

"covered offense" as "a violation ofa Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act ... that was committed before August 3,

2010." Id. Under the First Step Act, a "court that imposed a sentence for a covered offense may .

. . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 ... were in

effect at the time the covered offense was committed." First Step Act§ 404(b), 132 Stat. at 5222.

A court that modifies a sentence under the First Step Act does so under 18 U.S.C. § 3582(c)(l){B),

which atiows a court to ''modify an imposed term ofimprisonment to the extent otherwise permitted

by statute." 18 U.S.C. § 3582(c)(l)(B); see United States v. Woodson, 962 F.3d 812, 815-17 (4th

                                                  2

            Case 7:09-cr-00140-D Document 70 Filed 07/31/20 Page 2 of 4
Cir. 2020); United States v. Chambers, 9S6 F.3d 667,671 (4th Cir. 2020); United States v. Wirsing.

943 F.3d 17S, 183 (4th Cir. 2019); United States v. Alexander, 9S1 F.3d 706, 708 (6th Cir. 2019).

If a defendant qualifies, courts may consider a motion for a reduced sentence only if the defendant
(



did not previously receive a reduction pursuant to the Fair Sentencing Act and did not have a motion

under the First Step Act denied "after a complete review ofthe motion on the merits." First Step Act

§ 404(c), 132 Stat. at S222.

       Under the First Step Act, the district'court adjusts the sentencing guideline calculations "as

if the current lower drug offense sentences were in effect at the time of the commission of the

offense." United States v. Cuny. 792 F. App'x267, 268 (4th Cir. 2020) (percuriam) (unpublished)

(quotation omitted); see Chambers, 9S6 F.3d at 671-72. ''Nothing in ... section [404(c) ofthe First

Step Act]," however, "shall be construed to require a court to reduce any sentence pursuant to this

section." First Step Act§ 404(c), 132 Stat. at S222; see,~ United States v. Gravatt, 9S3 F.3d 2S8,

260 (4th Cir. 2020); W~ing. 943 F.3d at 184-86; United States v. Barnes, No. 3:94cr80 (DJN),

2020 WL 128123S, at •4 (E.D. Va. Mar. 17, 2020) (unpublished); United States v.          ~      No.

1:02CR00011-012, 2019 WL 25S0327, at •1-4 (W.D. Va. June 20, 2019) (unpublished).

       Rodriguez's conviction is not a covered offense under section 404(a) of the First Step Act.

See United States v. Lassiter, 774 F. App'x 163, 163 (4th Cir. 2019) (per curiam) (unpublished).

Thus, Rodriguez is not entitled to relief under section 404(b) of the First Step Act

       Alternatively, even ifthe court has discretion, it would not reduce Rodriguez's sentence. The

court has completely reviewed the entire record, Rodriguez's arguments, the advisory guideline

range, and all relevant factors under 18 U.S.C. § 3SS3(a). See Chavez-Mesa v. United States, 138

S. Ct 19S9, 1966--68 (2018); Chambers, 9S6 F.3d at 671-7S; United States v. May. 783 F. App'x

309, 310 (4th Cir.2019) (per curiam) (unpublished). As for Rodriguez's offense conduct, Rodriguez

                                                 3

           Case 7:09-cr-00140-D Document 70 Filed 07/31/20 Page 3 of 4
engaged in serious crimjnal behavior involving a large quantity of cocaine and marijuana. See PSR

ff 9--15. Moreover, Rodriguez is a recidivist and has convictions for maintaining a vehicle,
dwelling, or place for controlled substances, felony possession of marijuana, trafficking in cocaine

by sale (two counts), trafficking in cocaine by delivery, and trafficking in cocaine by possession. See

id. ff 17-18. Rodriguez also has performed poorly on supervision. See id. ,r 17. Rodriguez has

taken some positive steps while incarcerated on his federal sentence, but escaped from a Federal

Prison Camp and was apprehended the same day when he voluntarily returned. See [D.E. 61] 2;

[D.E. 55] l-6;cf.Pq,_perv. United States, 562U.S.476,491 (2011); Chambers,_956F.3dat671-75.

In light of Rodriguez's serious crimjnal conduct, serious criminal record, poor performance on

supervision, escape, the need to promote respect for the law, and the need to incapacitate Rodriguez,

the court declines to reduce Rodriguez's sentence. See,~ Chavez-Mesa, 138 S. Ct. at 1966-68;

Chambers, 956 F.3d at 671-75; Barnes, 2020 WL 1281235, at *4; Latten, 2019 WL 2550327, at

*1-4; 18 U.S.C. § 3553(a).

       In reaching this decision, the court has considered the entire record, the parties' arguments,

and the section 3553(a) factors. However, even if the court miscalculated the advisory guideline

range, it still would not reduce Rodriguez's sentence in light of the entire record and the section

3553(a) factors. See 18 U.S.C. § 3553(a); United States v. Gomez-Jimenez, 750 F.3d 370, 382-86

(4th Cir. 2014); United States v. Hargrove, 701 F.3d 156, 161-65 (4th Cir. 2012).

       In sum, the court DENIES Rodriguez's motion for reduction of sentence [D.E. 65], and

DISMISSES Rodriguez's motion requesting the status of his motion [D.E. 69] as moot.

       SO ORDERED. This ...10 day of July 2020.



                                                       i     sc.DEVERm
                                                       United States District Judge

                                       4
            Case 7:09-cr-00140-D Document 70 Filed 07/31/20 Page 4 of 4
